Title: To George Washington from Thomas Lynch, 16 January 1776
From: Lynch, Thomas
To: Washington, George



Dear Sir
Philaa Jany 16. 1776

I am happy to be at last able to write you that every thing you desired me to get done is accomplished, for the present. our President asures me he has sent you the determination of Congress concerning the Trial of Captures, Courts of Admiralty have been appointed in the Colony for that purpose. Colo. Frye has been appointed Brigadier in your Army (Mr Arnold preceeds him in that at Quebec) and I inclose Copies of the Resolutions for the direction of the Post Master, relative to Letters of Officers & Soldiers in our Service.
The delays in procuring the money has given me much concern, being sensible of the injury occasioned thereby to the Service, but the Calls for money from every Quarter, so far outrun the diligence of the Signers, that my reiterated solicitations coud get the sum no sooner.
We have resolved to raise exclusive of your Army, in New Hampshire 1 Batn in Connecticut one in N. York one, in Jersey three, in Pensilvania five, in the lower Counties one, in Virginia

six, in North Carolina three, & South Carolina three, in Georgia 1, & in Canada two, exclusive of Canadians besides these, I have no doubt New York will have four more & Maryland two, which with the Regiments of Artillery will be 62 or 3 Battalions & the Expence not less than ten Millions of Dollars How quick a transfer of property from the Rich to the Poor, such an Expenditure must produce, you are well able to Judge. the Prospect is far from receiving light when ’tis considered how each Colony lavishes away its private Treasure at the same Time, or when we view the amazing and unaccountable supiness of all our Governments. Not a single [one] anywhere in civil Department, seems to consider himself as interested in public matters, unless he can get money by them. the Idea of all the Paper being mortgages on their private Estates is totally lost and forgotten.
In this State of things, I have, besides my Dependance on the Continuance of the Favour of Heaven, Trust in two Supports alone, the one, on your Vigorous Exertions, the other on the Weakness of our Enemies, shoud they lose footing in America this Winter, I shoud despise their thirty thousand Russians, scattered by Storms, arriving one Transport after another, fatigued & debilitated by the Fatal Effects of long Voyages, without a Spot to collect and recruit themselves for the Field & depending for every Necessary on Supplies from a Country 3000 Miles distant.
Do not the Speeches of the King and his Minister hold very different Language from those of the last year! America is no longer the abject cowardly and defenceless Wretch she was then, Now his Lordship woud have dispised had they not bravely supported their Rights, seems to approve their vigorous support of them & offers the terms of 1763: a Gentleman wel⟨l⟩ known to Moyland, Ld Drummond just from Englan⟨d,⟩ assures me, he will give much more. he tells me that he has had many Conversations with Ministry on the Subject & Shewed me a Paper approved by each of them & which he is sure will be supported in bot⟨h⟩ Houses. The Substance of it is America to be declared free in point of Taxation & internal Police, Judges to be approvd by the Judges of England and commissioned during good Behaviour, upon Stated & sufficient Support be statedly assigned them by the Colonies, all Charters to be held Sacred, that of Boston restored, Britain to regulate Trade sub

modo, all Duties laid for the purpose of Regulation be paid into the Colony Treasury where they arise, applicable to it’s uses by it’s own Legislature, in Lieu of which America shall, by Duties, on such Articles as will probably keep pace in it’s Consumption with the Rise or declention of the Colony, laid by each Legislature by permanent Act of Assembly, Grant towards the general Support of the Empire, annual Sums in proportion to £5000 Sterling for this Colony. As this sum is little more than half of what did arise by Duties heretofore paid in this place, I doubted his information, but was assured that Ministry wanted nothing but a Shew of Reve⟨nue⟩ to hold up to Parliament, as they are affraid ⟨to⟩ propose Reconciliation, without saving what the stiff old Englishmen call the Honor of the Nation his Lordship came hither thro’ Hallifax, Boston & york, where I fancy he saw, what induced him to hint once or twice at beginning with a Suspention of Arms, to wh[ich] I turned a very deaf Ear, well knowing that the Season Winter is ours, and that much may be done by April next, I sincerely wish I had your sentiments on these heads, I shall propose them to the Consideration of Congress, as soon as the most urgent affairs are over I think the[y] merit it.
Congress has Ordered you 15 ton of Gun Powder from New York & we have Salt Petre enough here, to make 80 Ton more so that I hope we shall not soon want again, large Quantities are every day expected I beg youl make our Compliments to your Lady and to the rest of your Family and all my Friends. Dr Sir your most Obedt

Tho. Lynch


We have just heared from Charles Town that they have mounted on the Batteries there above 160 Cannon from 12 to 42 Pounders & 70 more in different parts of the Province that the Party raised by Kirkland & his Gang are totally suppressd, he is come but I have not yet seen him.

